Citation Nr: 9902782	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-117 97	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for coronary artery heart 
disease, to include as secondary to POW experience.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to September 
1945.  He was a prisoner of war (POW) of the German 
Government from February 1943 to May 1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO), which denied service connection 
for coronary artery heart disease, to include as secondary to 
POW experience.


REMAND

The veteran contends that he is entitled to service 
connection for coronary artery heart disease.  Specifically 
he contends that his heart disease is the direct result of 
hardships endured as a POW.  The Board acknowledges the 
veterans contention; however, the record reflects that 
additional development by the RO is needed before the Board 
can proceed in adjudicating the veterans claim.

In July 1997, the veteran underwent cardiac catheterization 
at a VA hospital and was then transferred to the Jewish 
Hospital three days later for a 3 vessel coronary artery 
bypass graft.  Although medical records from the Jewish 
Hospital were received in July 1998, the RO did not consider 
them or issue a Supplemental Statement of the Case before 
transferring the claims file to the Board for appellate 
review.  As statutory and regulatory provisions mandate that 
such action be taken, a REMAND is necessary.  38 U.S.C.A. 
§ 7105(d) (West 1991) and 38 C.F.R. § 19.31 (1998).  


In light of the foregoing, this case is REMANDED to the RO 
for the following action:

The RO should readjudicate the issue on 
appeal based on all evidence of record 
including the medical records from the 
Jewish Hospital.  If the determination 
remains adverse to the veteran, then both 
the veteran and his representative should 
be provided with a supplemental statement 
of the case, and be afforded the 
appropriate time in which to respond 
before the record is returned to the 
Board for further adjudication.

The purpose of this REMAND is to consider additional 
information and to afford the veteran sufficient 
consideration on his appeal.  The veteran is free to submit 
any additional evidence in connection with the current 
appeal.  However, he is not required to act until otherwise 
notified.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).



- 2 -
